Citation Nr: 1447380	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  08-24 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability, diagnosed as patellofemoral degenerative disease with chondromalacia.

2.  Entitlement to a rating in excess of 10 percent for a right knee disability, diagnosed as patellofemoral degenerative disease with chondromalacia.

3.  Entitlement to a total disability rating based upon individual unemployability as a result of service-connected disability (TDIU).

4.  Entitlement to an extension of a temporary 100 percent rating based upon surgical or other treatment necessitating convalescence for patellofemoral degenerative disease with chondromalacia, left knee, status post arthroscopy, meniscectomy, and chondroplasty beyond August 1, 2009.

5.  Entitlement to an extension of a temporary 100 percent rating based upon surgical or other treatment necessitating convalescence for patellofemoral degenerative disease with chondromalacia, right knee, status post arthroscopy with medial meniscectomy beyond October 1, 2009.

6.  Entitlement to an extension of special monthly compensation benefits beyond August 1, 2009.

7.  Entitlement to an extension of special monthly compensation benefits beyond October 1, 2009.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2007, July 2007, and August 2009 by the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the increased rating and TDIU issues on appeal for additional development in January 2011.

An August 2009 rating decision established temporary 100 percent ratings and established special monthly compensation based upon the assigned temporary total ratings and additional service-connected disability ratings of 60 percent or more.  The issues of entitlement to temporary 100 percent ratings and special monthly compensation extensions were perfected for appellate review in September 2010, but were not certified to the Board prior to January 2011.  The Veteran's attorney withdrew all requests for a hearing by correspondence dated in August 2014.

The Board again notes that the Veteran submitted a statement in August 2009 wherein he made a request for an increased rating for tinea versicolor.  Correspondence received by VA in June 2014 should also be construed as a request for an increased rating for tinea versicolor.  The Board does not have jurisdiction over this, and it is once again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action. 

The issues of entitlement to increased ratings for left and right knee disabilities, a TDIU, and special monthly compensation extensions are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran had surgical or other treatment necessitating convalescence for patellofemoral degenerative disease with chondromalacia, left knee, status post arthroscopy, meniscectomy, and chondroplasty beyond August 1, 2009, due to surgery necessitating more than one month of convalescence established by report at hospital discharge or outpatient release, surgery with severe postoperative residuals with necessity for house confinement or the continued use of a wheelchair or crutches, or immobilization by cast, without surgery, of one major joint or more.

2.  The evidence does not demonstrate that the Veteran had surgical or other treatment necessitating convalescence for patellofemoral degenerative disease with chondromalacia, right knee, status post arthroscopy with medial meniscectomy beyond October 1, 2009, due to surgery necessitating more than one month of convalescence established by report at hospital discharge or outpatient release, surgery with severe postoperative residuals with necessity for house confinement or the continued use of a wheelchair or crutches, or immobilization by cast, without surgery, of one major joint or more.

CONCLUSIONS OF LAW

1.  The criteria for extension of a temporary 100 percent rating based upon surgical or other treatment necessitating convalescence for patellofemoral degenerative disease with chondromalacia, left knee, status post arthroscopy, meniscectomy, and chondroplasty beyond August 1, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2014).

2.  The criteria for an extension of a temporary 100 percent rating based upon surgical or other treatment necessitating convalescence for patellofemoral degenerative disease with chondromalacia, right knee, status post arthroscopy with medial meniscectomy beyond October 1, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran is shown to have been provided adequate notice as to the information necessary to substantiate his temporary total rating extension claims and that he demonstrated actual knowledge of the requirements subsequent to the readjudication on his claims in a May 2012 statement of the case.  

The available record includes service treatment records, VA treatment and examination reports, private treatment records, and the Veteran's statements in support of these claims.  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA laws and regulations.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Although the Veteran has requested that an additional VA medical opinion should be obtained to address whether a convalescence period should be extended, the Board finds the available medical evidence is sufficient for adequate determinations.  A retrospective medical opinion to assess a previous necessity for convalescence is not indicated by the evidence of record.  Indeed, given the fact that the treatment in question occurred over four (4) years ago, an opinion now would fail to provide any useful evidence in the adjudication of the appeal.  See Felden v. West, 11 Vet. App. 427 (1998).  Such is discussed in greater detail below.  Accordingly, VA's duties to assist have been met.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

VA regulations provide that total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under applicable criteria effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2014).  

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  

A total rating may be extended as follows:  (1) Extensions of 1, 2, or 3 months beyond the initial 3 months may be made under paragraph (a)(1), (2), or (3) of this section; and (2) Extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made under paragraph (a)(2) or (3) of this section upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).

The pertinent evidence of record shows that in June 2009 the Veteran underwent arthroscopy of the left medial meniscus and chondroplasty of the left knee with no complications and was released from outpatient care on the same date.  He also received crutches training on that date and was discharged with goals achieved.  An examination three days post-arthroscopic meniscectomy and abrasion chondroplasty of the patella revealed the wounds well dry, clean, and healing nicely.  It was noted the left knee was doing well and that the Veteran was to be seen in four to six weeks.  No specific convalescence reports were provided.  

A July 2009 report noted he was four weeks post-surgery and had done physical therapy at home, but was still having some pain in the left knee and was slightly unsatisfied with the results of the surgery.  The examiner noted his incisions were well healed with no erythema, drainage, or swelling about the knee.  There was full extension and approximately 100 degrees of flexion.  The knee was stable to varus and valgus stress.  The treatment plan included a recommendation for intensive physical therapy on the left knee to improve the benefit of the surgery.  

An August 2009 examination report noted the Veteran moved all extremities without difficulty and that he used a cane in his left arm for support.  An August 2009 operative noted he underwent right knee arthroscopy with medial meniscectomy with no complications.  He was released from outpatient care on the same date with instructions to use crutches for walking.  A subsequent August 2009 follow-up report noted he had undergone arthroscopies on the left knee in June 2009 and on the right knee in August 2009, and that he had done very well.  His incisions were benign. 

An August 2009 rating decision granted temporary total evaluations based upon surgical or other treatment necessitating convalescence.  A 100 percent rating was assigned for the left knee disability effective from June 22, 2009, with a 10 percent rating assigned from August 1, 2009.  A second 100 percent rating was assigned for the right knee disability effective from August 17, 2009, with a 10 percent rating assigned from October 1, 2009.  

VA treatment records dated in September 2009 noted the Veteran walked with a cane and that he had a steady gait.  Follow-up outpatient clinic evaluations in September 2009 noted he complained of continuing pain in the knees.  His pain was primarily localized to the anterior knee and consistent with patellofemoral compartment.  There was some tenderness along the superolateral arthroscopic portal incisions, but the incisions were well healed.  He ambulated with a standard cane.  The examiner noted his arthroscopic portal incisions were well healed with no signs or symptoms of infection.  There were palpable nodules below the incisions consistent with scar tissue.  The superolateral incisions were tender near the scar tissue underlying the subcutaneous layer.  Bilateral range of knee motion was from 0 to 110 degrees.  Varus and valgus stress and anterior and posterior drawer testing revealed stable knees.  There was tenderness with patellar grind, but no medial or lateral joint line tenderness.  

The examiner's assessment was persistent knee pain status post bilateral knee arthroplasty with medial meniscectomy consistent with degeneration of the patellofemoral compartment, left greater than right.  The treatment plan included exercise instructions and encouragement to continue a daily walking program, but it was noted that no formal physical therapy was needed that that time.  He was discharged from the clinic to the care of his primary care physician.  It was further noted, in essence, that if his pain continued he should have a general orthopedic consultation as total knee arthroplasty was his only other option and it was not recommended for his at that time because of his age.  

In correspondence received by VA in September 2010 the Veteran asserted, in essence, that an extension of his temporary total rating benefits due to the need for convalescence was warranted.  It was noted he had experienced post-operative residuals and had required the use of cane at least through September 28, 2009, and it was requested that additional VA treatment records be obtained to determine the appropriate for termination of his temporary total ratings.  It was further noted that the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Felden v. West, 11 Vet. App. 427, 430(1998), had defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury" and the term recovery as "the act of regaining or returning toward a normal or healthy state," citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 374, 606 (28th ed. 1994).  The Court also stated that "[i]t would be proper for a later medical opinion, issued close to the time of discharge or release, to explain how long a period of convalescence would have been needed."  Id.

Subsequently obtained VA treatment records show that in June 2010 the Veteran walked with a slight limp using a cane, but that his gait was steady.  The diagnoses included history of chronic knee pain that was stable with continued medication for severe pain.  A February 2010 report noted he was fitted with bilateral knee sleeves.  A March 2010 report noted the left knee would swell, pop, and continued to be sore, but that the right knee was okay.  An August 2010 report noted he complained of bilateral knee swelling and popping.  He stated that sometimes his left knee locked up when walking and that at times he felt weak and unsteady when getting up from a sitting position.  The examiner noted he was slow to rise from his seat and that he walked using a cane with a steady gait.  There was bilateral crepitus, but the knees were grossly symmetrical and range of motion was within normal limits.  Left and right knee arthrograms were performed in September 2010.  Reports dated in November 2010 and May 2011 noted he used a cane and that his gait was steady.  An August 2012 VA examination report noted the Veteran had no post-surgical scars that were painful or unstable.  It was also noted that he used a cane regularly as an assistive device.  It was not until May 2013 that there were references to increased debilitation and discussion of whether he should undergo total knee replacements.

Based upon the evidence of record, the Board finds that the Veteran is not shown to have necessitated convalescence for patellofemoral degenerative disease with chondromalacia, left knee, status post arthroscopy, meniscectomy, and chondroplasty beyond August 1, 2009, nor for patellofemoral degenerative disease with chondromalacia, right knee, status post arthroscopy with medial meniscectomy beyond October 1, 2009.  Opinions as to the necessity for a period of convalescence are found to be matters that require medical expertise.  In fact, VA law indicates that such opinions involving convalescence over the first three months after surgery should be provided by hospital discharge or outpatient release reports or by medical opinion issued close to the time of discharge or release.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  As the evidence clearly demonstrates that the Veteran underwent surgeries to the left and right knees and there is no medical evidence indicating the necessity of additional periods of convalescence, the provisions of 38 C.F.R. § 4.30, subsections (a)(1) and (a)(3), are not applicable in this case.

As to the issues concerning whether the Veteran's left or right knee surgeries involved severe postoperative residuals with necessity for house confinement or the continued use of a wheelchair or crutches under 38 C.F.R. § 4.30(a)(2), the Board finds the evidence demonstrates they did not.  Although VA treatment records show the Veteran was instructed to use crutches subsequent to his June 2009 left knee surgery, the records also show that his incisions were well healed with no erythema, drainage, or swelling.  It was noted he had full extension and approximately 100 degrees of flexion in the knee.  There was no evidence of any severe post-operative residuals at that time with a necessity for house confinement or the continued use of a wheelchair or crutches.  A subsequent August 2009 report noted he moved all extremities without difficulty and that he used a cane in his left arm for support.  

Records show that after his August 2009 right knee arthroscopy with medial meniscectomy the Veteran was released with instructions to use crutches for walking.  A subsequent August 2009 follow-up report noted he had done very well and that his surgical incisions were benign.  Records dated in September 2009 noted he walked with a cane and that he had a steady gait.  A September 2009 follow-up outpatient clinic evaluation noted complaints of continued knee pain, but that the arthroscopic portal incisions were well healed with no signs or symptoms of infection.  It was further noted that there was persistent knee pain status post bilateral knee arthroplasty with medial meniscectomy consistent with degeneration of the patellofemoral compartment, left greater than right, but that the Veteran was discharged from the clinic to the care of his primary care physician.  Although subsequent treatment records reported knee pain and instability, there is no indication that the Veteran had not recovered to a normal state following his June or August 2009 surgeries.  Nor is there any evidence demonstrating that these surgeries involved severe postoperative residuals with necessity for house confinement or the continued use of a wheelchair or crutches after the assigned dates for the termination of the temporary total ratings at issue.  

The Board finds that the convalescence termination dates assigned in this case are consistent with the evidence of record and that the recovery from treatment for convalescence purposes does not require that all post-surgical residuals be resolved.  His release from the outpatient clinic to his primary care provider in September 2009 is also found to be persuasive that the Veteran had recovered from his surgical treatment for convalescence purposes.  While the medical evidence does not show that specific opinions were provided upon outpatient release establishing the necessity for one month periods of convalescence, the overall evidence of record does not indicate that the Veteran actually required additional periods of convalescence.  

There is no medical evidence indicating a necessity for additional convalescence and the available treatment records demonstrate no severe postoperative residuals that required house confinement or the continued use of a wheelchair or crutches beyond the assigned termination dates.  In fact, the records show he was able to ambulate with the use of a cane.  The Veteran's knee disabilities and occupational impairment after the termination of the temporary total ratings are found to be more appropriately addressed upon appellate review of his increased rating and TDIU claims.  Therefore, the claims for extension of temporary 100 percent ratings must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, the Board finds that the preponderance of the evidence is against the Veteran's claims.


ORDER

Entitlement to an extension of a temporary 100 percent rating based upon surgical or other treatment necessitating convalescence for patellofemoral degenerative disease with chondromalacia, left knee, status post arthroscopy, meniscectomy, and chondroplasty beyond August 1, 2009, is denied.

Entitlement to an extension of a temporary 100 percent rating based upon surgical or other treatment necessitating convalescence for patellofemoral degenerative disease with chondromalacia, right knee, status post arthroscopy with medial meniscectomy beyond October 1, 2009, is denied.


REMAND

Although the increased rating knee disability and TDIU issues have been previously remanded, the Board finds that further development is required prior to appellate review.  Subsequent to the May 2013 supplemental statement of the case as to these issues, the Veteran submitted correspondence in July 2013 requesting that VA obtain additional treatment records in support of his claims.  VA treatment records were last obtained and added to the record in May 2013.  Up-to-date treatment records must be obtained.  It is significant to note that records dated in May 2013 reported that the Veteran had been advised to undergo total knee replacements and that he was willing to consider the procedure.  The Board also notes that an August 2012 VA examination report noted the Veteran had bilateral meniscal tears, but provided no opinions as to whether the disorders were proximately due to his service-connected knee disabilities or had otherwise developed as a result of active service.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  Reexamination will be requested whenever VA determines that there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327(a) (2014).  Generally, reexaminations are required if the evidence indicates that there has been a material change in a disability, or if the current rating may be incorrect.  Id.   The May 2013 records suggest a change/worsening of the knee disability.

The Veteran has asserted that he is unemployable as a result of his service-connected disabilities.  His claim for a TDIU is inextricably intertwined with those appeals.  The special monthly compensation issues on appeal are also inextricably intertwined with the increased rating claims and must be deferred pending development on those issues.  The Board finds that additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records, not yet associated with the claims file, and associate them with the claims file.

2.  Schedule the Veteran for a VA examination.  The examiner must review the appellate record and must note that review in the report.  All necessary tests and studies should be conducted.  

a) Determine the severity of the service-connected left and right knee disabilities, provide ranges of motion in degrees, and state whether there is any additional loss of function due to pain, fatigability, incoordination, weakened motion, or excess motion.  

b) Address whether it is at least as likely as not (50 percent probability or greater) he has meniscal tears that were proximately due to his present service-connected knee disabilities or that otherwise developed as a result of active service.  

c) Discuss the impact the Veteran's service-connected disabilities have on his ability to work, to include his ability to maintain substantially gainful employment consistent with his education and occupation background.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Then, readjudicate the claims remaining on appeal.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


